TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00192-CV



In re Harris Corporation, Harris IT Services Corporation, Digital Display Networks, Inc.,
                              and 7-Eleven Inc., Relators




                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                                              ORDER


PER CURIAM

                Relators have filed a petition for writ of mandamus and motion for emergency relief.

Tex. R. App. 52.8, 52.10. We grant relators’ motion for emergency relief and stay all proceedings

in the trial court, pending further order of this Court. The Court orders that the real party in interest

file a response to the petition for writ of mandamus on or before April 3, 2013.

                It is ordered on March 20, 2013.



Before Chief Justice Jones, Justices Goodwin and Field